Weston J.
delivered the opinion of the Court.
The custody of the record and documents, by which the appointment and authority of David Davis the administrator is, in this case, *147regularly to be proved, did not belong to the tenant, or those under whom he claims; nor is ho or they responsible for their safe keeping. It is an ancient transaction ; and possession has gone according to the claim of the tenant. It appears that the papers and records of the Court of Probate of that period in the county of Lincoln, which was the proper jurisdiction, are in a very loose and disordered state, and that no paper or record in relation to this estate, can now he found, except an inventory, and also a schedule of demands against the estate, signed and sworn to by the said David Davis. But it is in evidence that the Judge of Probate of Lincoln, at that time, recognized Davis as administrator of the estate, and that he made the usual certificate, upon the petition of Davis as administrator, to the court of Common Pleas, praying for license to sell the real estate of his intestate. It further appears that the Common Pleas were satisfied of his authority, and granted the license prayed for. The tenant having furnished all the evidence in his power to adduce upon this point, and no objection being made to its competency, we entertain no doubt that the jury were well justified in presuming from it, that the administrator was duly appointed and qualified. Indeed it is not easy to perceive how they could have drawn any other conclusion.
The authorities, cited for the tenant, present cases in which presumptions similar in principle have been held to be warranted and sustained. Public documents may bo lost or destroyed by inevitable accident, or by the negligence of those, who are charged with their custody; but rights depending on them, long enjoyed, are not therefore to be defeated. Every fair presumption arising from such enjoyment, and other existing evidence, rnay and ought to be deduced, by which such rights may be upheld. A failure of proof in a recent transaction, is not entitled to the same indulgence. It warrants rather the inference that what is not proved never existed. Of this character was the case of Williams v. Reed & tr. 5 Pick. 480, cited in the argument. There the presumption justly arising from the facts which did appear, was clearly against the validity of the sale, upon which the trustee relied for his discharge.

Judgment on the verdict.